Exhibit 10.9
APPENDIX B
TO THE NORTHROP GRUMMAN SUPPLEMENTAL PLAN 2
ERISA Supplemental Program 2
(Amended and Restated Effective as of January 1, 2011)
          Appendix B to the Northrop Grumman Supplemental Plan 2 (the
“Appendix”) is hereby amended and restated effective as of January 1, 2011. This
restatement amends the January 1, 2009 restatement and includes changes that
apply to Grandfathered Amounts.

B.01   Purpose. The purpose of the Program is:

  (a)   to restore benefits lost under the Pension Plans as a result of the
compensation limit in Code section 401(a)(17), or any successor provision; and

  (b)   to include compensation deferred under a Deferred Compensation Plan and
deferrals required in connection with participation under the Northrop Grumman
Electronic Systems Executive Pension Plan.

B.02   Eligibility. An employee of the Company, other than Charles H. Noski, is
eligible to receive a benefit under this Program if he or she:

  (a)   retires on or after January 1, 1989;

  (b)   has vested in Pension Plan benefits that are reduced because of one or
both of the following:

  (1)   the Code section 401(a)(17) limit on compensation; or

  (2)   participation in a Deferred Compensation Plan.

B.03   Amount of Benefit.

  (a)   The benefit payable under this Program with respect to a Participant who
commences benefits during his or her lifetime will equal the amounts described
in (1) through (3) below.

  (1)   Cash Balance Piece. Effective for periods after June 30, 2003, a
Participant whose retirement benefit is determined under the terms of a Cash
Balance Plan is credited under this Program with Benefit Credits (as defined
under the Participant’s Cash Balance Plan) he or she would have received:





--------------------------------------------------------------------------------



 



  (A)   but for the restrictions of Code sections 401(a)(17) or 415, as those
limits are described by the applicable Cash Balance Plan; and

  (B)   but for the fact the Participant made deferrals to a Deferred
Compensation Plan.

      For purposes of (B), the Benefit Credits earned are credited in accordance
with the terms of the Cash Balance Plan applicable to Eligible Pay in excess of
the Social Security Wage Base and any compensation deferred is only treated as
compensation for benefit calculation purposes under this Program in the year(s)
payment would otherwise have been made and not in the year(s) of actual payment.

  (2)   Historical and Transition Piece. Effective for periods prior to July 1,
2003 the Participant is credited with the retirement benefit, if any, that would
have been payable under the terms of the Pension Plan:

  (A)   but for the restrictions of Code sections 401(a)(17) or 415, as those
limits are described by the applicable Pension Plan; and

  (B)   but for the fact that the Participant deferred compensation under either
a Deferred Compensation Plan or in connection with the Northrop Grumman
Electronic Systems Executive Pension Plan.

      For purposes of (B), any compensation deferred is only treated as
compensation for benefit calculation purposes under this Program in the year(s)
payment would otherwise have been made and not in the year(s) of actual payment.

  (3)   For Participants whose employment ceases after 2005, all Plan Years
after 1996 (not just the last ten) shall be considered in determining the
highest three years of eligible pay for purposes of calculating benefit amounts.
All benefits resulting from this change in determining the highest three years
of eligible pay shall be subject to Code section 409A.

  (b)   The benefit payable under this Program will be reduced by the combined
amounts of Pension Plan Benefits and the Northrop Grumman ERISA Supplemental
Plan benefits attributable to the applicable Pension Plan.

  (c)   Notwithstanding any other provision of the Program, in accordance with
Section G.05, a Participant’s total accrued benefits under all plans, programs,
and arrangements in which he or she participates, including the benefit accrued
under Section B.03, may not exceed 60% of his or her Final Average Salary (as
defined in Section G.02(c)), reduced for early retirement using the factors in
Section G.09. If this limit is exceeded, the Participant’s accrued benefit under
Appendix F or G, whichever is applicable, will be reduced first, and the
Participant’s accrued benefit under this Program will then be reduced to the
extent necessary to satisfy the limit.

- 2 -



--------------------------------------------------------------------------------



 



  (d)   Minimum Normal Retirement Benefits for Designated Participants.

  (1)   “Minimum Normal Retirement Benefits for Designated Participants” are
benefits provided only in the Pension Plan appendices (i.e., benefits in excess
of the benefits provided by other portions of the Pension Plans).

  (A)   These extra benefits are meant to partially restore benefits lost
because of Code section 401(a)(17).

  (B)   Therefore, they are not included in the “retirement benefit” in (a), but
they are included for purposes of the offset in (b).

  (2)   Example. An employee is initially entitled to an $85,000 annual benefit
under the Pension Plans. The employee would be entitled, but for section
401(a)(17), to a $100,000 annual benefit under the Pension Plans, so that
$15,000 is payable under this Program. The Company then adds the minimum normal
retirement benefit appendices under the Pension Plans, which are intended to pay
all or a portion of the benefits previously payable by this Program under the
Pension Plans instead. Assume this results in the employee being entitled to an
additional $10,000 annual benefit under the appendices to the Pension Plans, so
that the Pension Plans now pay a total of $95,000. This Program restores to the
employee only the difference between $100,000 and $95,000, or a $5,000 annual
benefit.

  (e)   Benefits under this Program will only be paid to supplement benefit
payments actually made from a Pension Plan. If benefits are not payable under a
Pension Plan because the Participant has failed to vest or for any other reason,
no payments will be made under this Program with respect to such Pension Plan.

  (f)   The following shall not be considered as compensation for purposes of
determining the amount of any benefit under the Program:

  (1)   any payment authorized by the Compensation Committee that is
(1) calculated pursuant to the method for determining a bonus amount under the
Annual Incentive Plan (AIP) for a given year, and (2) paid in lieu of such bonus
in the year prior to the year the bonus would otherwise be paid under the AIP,
and

  (2)   any award payment under the Northrop Grumman Long-Term Incentive Cash
Plan.

- 3 -



--------------------------------------------------------------------------------



 



B.04   Preretirement Surviving Spouse Benefit.

  (a)   Preretirement surviving spouse benefits will be payable under this
Program on behalf of a Participant if such Participant’s surviving spouse is
eligible for benefits payable from a Pension Plan.

  (b)   The benefit payable will be:

  (1)   for periods after June 30, 2003, the amount which would have been
payable under the Cash Balance Plan:

  (A)   but for the restrictions of Code sections 401(a)(17) and 415 (or any
successor sections), as those limits are described by the applicable Cash
Balance Plan; and

  (B)   but for the fact that the Participant deferred compensation under a
Deferred Compensation Plan (with Benefit Credits determined by reference to
amounts exceeding the Social Security Wage Base); and

  (2)   for periods prior to July 1, 2003, the amount which would have been
payable under the Pension Plan:

  (A)   but for the restrictions of Code sections 401(a)(17) and 415 (or any
successor sections), as those limits are described by the applicable Pension
Plan; and

  (B)   but for the fact that the Participant deferred compensation under either
a Deferred Compensation Plan or in connection with the Northrop Grumman
Electronic Systems Executive Pension Plan.

  (3)   For Participants whose employment ceases after 2005, all Plan Years
after 1996 (not just the last ten) shall be considered in determining the
highest three years of eligible pay for purposes of calculating benefit amounts.
All benefits resulting from this change in determining the highest three years
of eligible pay shall be subject to Code section 409A.

  (c)   For purposes of paragraph (b)(2) above, any compensation deferred will
only be treated as compensation for benefit calculation purposes under this
Program in the year(s) payment would otherwise have been made and not in the
year(s) of actual payment.

  (d)   The benefit payable under this Program will be reduced by the combined
amounts of the Pension Plan Benefits and the Northrop Grumman Corporation ERISA
Supplemental Plan benefits attributable to the applicable Pension Plan.

  (e)   No benefit will be payable under this Program with respect to a spouse
after the death of that spouse.

- 4 -



--------------------------------------------------------------------------------



 



  (f)   The following shall not be considered as compensation for purposes of
determining the amount of any benefit under the Program:

  (1)   any payment authorized by the Compensation Committee that is
(1) calculated pursuant to the method for determining a bonus amount under the
Annual Incentive Plan (AIP) for a given year, and (2) paid in lieu of such bonus
in the year prior to the year the bonus would otherwise be paid under the AIP,
and

  (2)   any award payment under the Northrop Grumman Long-Term Incentive Cash
Plan.

B.05   Plan Termination. No further benefits may be earned under this Program
with respect to a particular Pension Plan after the termination of such Pension
Plan.

B.06   Pension Plan Benefits. For purposes of this Appendix, the term “Pension
Plan Benefits” generally means the benefits actually payable to a Participant,
spouse, beneficiary or contingent annuitant under a Pension Plan. However, this
Program is only intended to remedy pension reductions caused by the operation of
section 401(a)(17) and not reductions caused for any other reason. In those
instances where pension benefits are reduced for some other reason, the term
“Pension Plan Benefits” shall be deemed to mean the benefits that actually would
have been payable but for such other reason.

    Examples of such other reasons include, but are not limited to, the
following:

  (a)   A reduction in pension benefits as a result of a distress termination
(as described in ERISA § 4041(c) or any comparable successor provision of law)
of a Pension Plan. In such a case, the Pension Plan Benefits will be deemed to
refer to the payments that would have been made from the Pension Plan had it
terminated on a fully funded basis as a standard termination (as described in
ERISA § 4041(b) or any comparable successor provision of law).

  (b)   A reduction of accrued benefits as permitted under Code section
412(c)(8), as amended, or any comparable successor provision of law.

  (c)   A reduction of pension benefits as a result of payment of all or a
portion of a Participant’s benefits to a third party on behalf of or with
respect to a Participant.

B.07   ISA Excess Plan Participants.

  (a)   Background. Effective as of the ISA Eligibility Date, all liabilities
for benefits accrued after that date under the Northrop Grumman Integrated
Systems & Aerostructures (ISA) Sector ERISA Excess Plan (the “ISA Plan”) are
transferred to this Plan. This Section describes the treatment of those
liabilities (“Transferred Liabilities”) and the Participants to whom those
liabilities relate (“Transferred Participants”).

- 5 -



--------------------------------------------------------------------------------



 



      The “ISA Eligibility Date” is July 1, 2000.

  (b)   Transferred Participants. This Section B.07 applies only to employees
who: (1) were active participants in the ISA Plan as of the day before the ISA
Eligibility Date; and (2) accrued a benefit under the terms of the ISA Plan on
or after the ISA Eligibility Date.

  (c)   Treatment of Transferred Liabilities. The Transferred Liabilities
consist of any post-ISA Eligibility Date accruals under Article III of the ISA
Plan. Those liabilities are treated as if they were accrued under Section B.03
of this Plan. Other provisions of this Plan govern as provided below.

  (d)   Distributions. Distributions of benefits attributable to the Transferred
Liabilities are generally made under Articles II and III of this Plan.

  (e)   Other Provisions. The Transferred Liabilities and the Transferred
Participants are fully subject to Articles I-III and Appendix B of this Plan.
The amount of the Transferred Liabilities is, however, determined under
Article III of the ISA Plan.

B.08   Grumman Excess Plan Spinoff.

  (a)   Background. Effective as of the Grumman Spinoff Date, all liabilities
for benefits accrued by Transferred Participants under the Northrop Grumman
Excess Plan for the Grumman Pension Plan (the “Grumman Plan”) were transferred
to this Plan. This Section describes the treatment of those liabilities
(“Transferred Liabilities”) under this Plan.
The “Grumman Spinoff Date” is July 1, 2003.

  (b)   Treatment of Transferred Liabilities. The Transferred Liabilities will
generally be treated under the Plan like any other benefits under B.03.

  (c)   Transferred Participants. The “Transferred Participants” are active
employees who were eligible to participate in the Grumman Plan as of June 30,
2003. Grumman Plan benefits of individuals who terminated employment before
July 1, 2003 remain subject to the Grumman Plan, and this Plan assumes no
liabilities for those benefits.

  (d)   Distributions. Distributions of amounts corresponding to the Transferred
Liabilities will generally be made under Articles II and III.

  (e)   Other Provisions. The Transferred Liabilities and the Transferred
Participants are fully subject to Articles I-III and Appendix B.

B.09   Liabilities Transferred to HII. Northrop Grumman Corporation distributed
its interest in Huntington Ingalls Industries, Inc. (“HII”) to its shareholders
on March 31, 2011 (the “HII Distribution Date”). Pursuant to an agreement
between Northrop Grumman Corporation and HII, on the HII Distribution Date
certain employees and former employees of HII ceased to participate in the
Program and the liabilities for these

- 6 -



--------------------------------------------------------------------------------



 



    participants” benefits under the Program were transferred to HII. On and
after the HII Distribution Date, the Company and the Program, and any successors
thereto, shall have no further obligation or liability to any such participant
with respect to any benefit, amount, or right due under the Program.

*   *   *
               IN WITNESS WHEREOF, this Amendment and Restatement is hereby
executed by a duly authorized officer on this 27th day of June, 2011.

            NORTHROP GRUMMAN CORPORATION
      By:  /s/ Debora L. Catsavas       Debora L. Catsavas      Vice President,
Compensation, Benefits &
International     

- 7 -